Order entered August 12, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00434-CV

                                 JOSE VAZQUEZ, Appellant

                                                V.

                                 BETTY VAZQUEZ, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-23331

                                            ORDER
       In a letter dated June 3, 2015, the Court notified appellant that the reporter’s record had
not been filed because either he had not requested the record or paid or made arrangements to
pay the reporter’s fee. We instructed appellant to provide this Court, within ten days of the date
of the letter, (1) notice that appellant had requested the reporter’s record and (2) written
verification that appellant has paid or made arrangements to pay the reporter’s fee or written
documentation that appellant has been found to be entitled to proceed without payment of costs.
We cautioned appellant that failure to provide the required documentation within the time
specified may result in the appeal being submitted without the reporter’s record. As of today’s
date, appellant has not filed a response. Accordingly, we ORDER the appeal submitted without
the reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant’s brief is due THIRTY DAYS from the date of this order.
                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE